Atkinson, J.
The injunction should have been granted. The ease differs
from that of Ayer v. James, 120 Ga. 578 (48 S. E. 154), and the cases therein cited, all being from courts where the dockets were not so crowded as were those of the city court of Atlanta, and where the practice óf assignment of cases was not the same. It was more, like the case of Howell v. Ware & Harper, 133 Ga. 674 (66 S. E. 884), where a proceeding, to set aside a judgment rendered by default in the city court of Atlanta, on the ground that the sudden illness of counsel had prevented him from filing a defense until the time for filing defenses had was held not io be demurrable.

Judgment re versed.


All the Justices concur.

Moore & Branch, for plaintiff.
Lowndes Calhoun, for defendants.